Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is in response to the amendment filed 23 November 2020.  Claims 1, 12, 13 have been amended. Claim 14 is new.  Claims 1-14 are pending and have been considered below.

CLAIM INTERPRETATION
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 

(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 

Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: a controller unit in claims 1-11.
Claim 13 includes the use of the word “means” with corresponding functional language.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the 
The claims are directed to “a controller that detects an operation state of a user before selection of any of the operators”, in the case of Claims 1-11 and “display means for displaying a plurality of operators for selection of service processes; and detection means for detecting an operation state of a user before selection of any of the operators”, in the case of Claim 13.  
Applicant’s written description discloses: 
a hardware configuration of an image forming apparatus l0 according to an exemplary embodiment of the present invention. The image forming apparatus 10 according to the present exemplary embodiment includes a controller 100, a memory 105, a display 107, an image reading unit 108, an image forming unit 109, a communication unit 110, an image processing unit 111, an action recognition unit 112, and a voice recognition unit 114. These functional units are connected to a bus 101 and exchanges data through the bus 101 (Page 3, beginning with last paragraph).
Furthermore, Applicant’s written description includes references to an “action recognition unit”, a “voice recognition unit” and a camera.  The invention as described in the written description is directed to:
st full paragraph).  

The written description further discloses a series of steps in a process chart, that is, an algorithm, in Figures 7-9, 12-13 and 15-16, for executing the process for carrying out the functions of the claims.  Since Applicant’s written description discloses a hardware configuration of an imaging forming apparatus, including the claimed controller, display means, a camera serving as an action recognition unit and a microphone serving as a voice recognition unit, and provides a process, or a set of algorithms, for causing the claimed apparatus and “controller”, including the camera and microphone, to perform the detection process, Applicant’s written description includes the necessary structure to perform the claimed functions of the claims.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 2, 9-13 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Kim et al. (US 2017/0003861 A1).

Claim 1. Kim discloses an information processing apparatus comprising: 
a display that displays a plurality of operators for selection of service processes, a computer system is configured having a graphical user interface (GUI) control responsive to a determination of a user's cognitive state (P. 0013), the control, e.g., a selectable icon or button for controlling the computer system, is displayed as part of the GUI (P. 0015) the control including a graphical slider or button (P. 0070) among a plurality of user interface elements (P. 0071) for accessing services, applications and content (P. 0074); and 
a controller that detects an operation state of a user before selection of any of the operators, estimating the cognitive state of the user, and based on a user's interaction with the control and the cognitive state of the user, the computer system performs an action (P. 0015), a user’s cognitive state is used to determine, in advance, a user’s confidence level or , 
wherein in a case where the operation state is a predetermined operation state, behavioral measures are reduced to a set of feature nodes and vectors over time to identify the emergence of a certain cognitive features over that period of time (P. 0014) past interactions can be made available in a history of user activity stored in a database searchable by the system, a default action of a control is modified based on past interactions and inferring a past cognitive state, wherein a current operation is streamlined based on past positive interactions and an inferred current cognitive state (of confidence) (P. 0054) based on the history of the users' satisfaction the cognitively aware control provides details about the expected resulting state (P. 0076) comparing the measurement to a historic measurement of the cognitive feature (Claim 9) It is clear that the user’s cognitive state is stored and the user’s current cognitive state is compared to the stored cognitive state
the display displays, an altered version of each of one or more of the plurality of operators displayed on the display that includes relevant information associated with each of one or more of the plurality of operators, based on the estimation of the user’s cognitive state, a tip in the form of a digital assistant is rendered (P. 0053) about the controllable action and functionality of the application, the tip may be in the form of a textual message with increased font size for easier reading of the instruction of the tip (P. 0056), the size, shape, and position of user interface elements are adjusted based on the cognitive state and user inputs to the cognitively aware control (P. 0071) The cognitive aware control can be modified by adding text or changing the font size if text or by changing the size or shape of the control.  

Claim 2. Kim discloses the information processing apparatus according to Claim 1, and Kim further discloses the predetermined operation state is a state in which page turning is repeated, a state in which a predetermined period has elapsed without screen transition, OR a state where an original screen has been displayed again without execution of a service process after screen transition (the limitations are claimed in the alternative, therefore, examiner has rejected the bolded limitation), negative interactions derived from previous interactions that are used to determine the user’s cognitive (past) state include steps that needed to be repeated more than once (P. 0054).  That is, Kim measures 

Claim 9. Kim discloses the information processing apparatus according to Claim 1, and Kim further discloses the plurality of operators include an operator that is set so that execution of a service process is started by selection of the operator, a plurality of user interface elements (P. 0071) for accessing services, applications and content (P. 0074).  

Claim 10. Kim discloses the information processing apparatus according to Claim 1, and Kim further discloses the relevant information is at least one of information indicative of a use form of a service process, information indicative of the number of times of execution of a service process, and information indicative of contents of setting of a service process, based on the estimation of the user’s cognitive state, a tip in the form of a digital assistant is rendered (P. 0053) about the controllable action and functionality of the application, the tip in the form of a textual message, for example, suggest that the user defer the selection, seek additional assistance, take a protective step (e.g., backing up a file or increasing font size for easier reading of instructions) (P. 0056).  

a user’s cognitive state can be estimated using one or more cognitive features including acoustic features, visual features, linguistic features, and physical features that are extracted from signals obtained by one or more sensors with a processor (P. 0051).  

Claim 12. Kim discloses a non-transitory computer readable medium storing a program causing a computer to execute a process comprising: 
displaying a plurality of operators for selection of service processes on a display, a computer system is configured having a graphical user interface (GUI) control responsive to a determination of a user's cognitive state (P. 0013), the control, e.g., a selectable icon or button for controlling the computer system, is displayed as part of the GUI (P. 0015) the control including a graphical slider or button (P. 0070) among a plurality of user interface elements (P. 0071) for accessing services, applications and content (P. 0074); and 
displaying, an altered version of each of one or more of the plurality of operators displayed on the display that includes, relevant information associated with each of the one or more of the plurality of operators, based on the estimation  
in a case where a predetermined operation state is detected, estimating the cognitive state of the user, and based on a user's interaction with the control and the cognitive state of the user, the computer system performs an action (P. 0015), a user’s cognitive state is used to determine, in advance, a user’s confidence level or certainty of the function associated with a GUI control (P. 0049), a user’s cognitive state can be estimated using one or more cognitive features including acoustic features, visual features, linguistic features, and physical features that are extracted from signals obtained by one or more sensors with a processor (P. 0051).  


display means for displaying a plurality of operators for selection of service processes, a computer system is configured having a graphical user interface (GUI) control responsive to a determination of a user's cognitive state (P. 0013), the control, e.g., a selectable icon or button for controlling the computer system, is displayed as part of the GUI (P. 0015) the control including a graphical slider or button (P. 0070) among a plurality of user interface elements (P. 0071) for accessing services, applications and content (P. 0074); and 
detection means for detecting an operation state of a user before selection of any of the operators, estimating the cognitive state of the user, and based on a user's interaction with the control and the cognitive state of the user, the computer system performs an action (P. 0015), a user’s cognitive state is used to determine, in advance, a user’s confidence level or certainty of the function associated with a GUI control (P. 0049), a user’s cognitive state can be estimated using one or more cognitive features including acoustic features, visual features, linguistic features, and physical features that are extracted from signals obtained by one or more sensors with a processor (P. 0051), 
wherein in a case where the operation state is a predetermined operation state, behavioral measures are reduced to a set of feature nodes 
the display means displays, an altered version of each of one or more of the plurality of operators displayed on the display means that includes, relevant information associated with each of the one or more of the plurality of operators, based on the estimation of the user’s cognitive state, a tip in the form of a digital assistant is rendered (P. 0053) about the controllable action and functionality of the application, the tip may be in the form of a textual message with increased font size for easier reading of the instruction of the tip (P. 0056), the size, shape, and .  
Claim 14. Kim discloses the information processing apparatus according to Claim 1, and Kim further discloses the altered version of each of the one or more of the plurality of operators includes a respective original portion of the one or more of the plurality of operators, the tip may be in the form of a textual message with increased font size for easier reading of the instruction of the tip (P. 0056), the size, shape, and position of user interface elements are adjusted based on the cognitive state and user inputs to the cognitively aware control (P. 0071) The cognitive aware control can be modified by adding text or changing the font size if text or by changing the size or shape of the control, and if the tip with increased font is added to the control, then the original control remains, but the tip instruction text is added.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 3-4, 6-7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al. (US 2017/0003861 A1) in view of Glasgow (US 2016/0266740 A1) and further in view of Gordon et al. (US 2017/0344209 A1).

Claim 3. Kim discloses the information processing apparatus according to Claim 1, but Kim does not disclose the predetermined operation state is a state in which page turning has been stopped on a page including a plurality of operators that are identical or similar to each other, as disclosed in the claims.  However, in the same field of invention, Glasgow discloses determining from analytics data a user’s read timing including measuring dwell time at a particular portion of content to determine if the reader is having difficulty understanding the content (P. 0025) the user starts reading a digital book and reads pages at a constant read rate and then stops reading at a particular page, which may be due to interruption, boredom, technical error, researching information, or linking to other content; as the user returns to reading, the read rate increases, which may indicate interest; at a a creation analytics module (CAM) uses all of this information to make determinations about the mood of the reader as they access the content, determining that the material may be too difficult for a young reader, the material may be boring in some spots, or the material may be more interesting when coupled with graphic or video elements (P. 0037) The platform measures a user’s read timing including dwell time at a particular portion of content to determine if the user is having difficulty understanding the content; the user is reading at a constant rate and then stops reading at a particular page and an analytics module determines the user’s mood based on the user’s behavior including stopping reading at a particular page.  Furthermore, Gordon discloses tailoring a user interface to a user according to a determined user state and a determined interface context corresponding to the determined user state in response to detecting that a user state value, with respect to a determined user interface context, exceeds a predetermined threshold value (P. 0004), a determined user state relates to one or more of user comprehension levels, user confusion, user frustration, user distraction, user eye strain, user boredom, and the like (P. 0005), user state data, user interface context data, and/or feedback data generated from other computer devices and systems provided to the computer device may be used to provide initial/default user state threshold values and to make adjustments to threshold values based on feedback data associated with similar application interfaces (P. 0047) That is, Gordon determines thresholds of a user state based on the user interacting with similar user interfaces, so the combination of Glasgow and Gordon would measure a user’s emotional state, i.e. confusion or frustration, based on the user stopping reading at particular pages that are similar to each other.  Therefore, considering the teachings of Kim, Glasgow and Gordon, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to combine the predetermined operation state is a state in which page turning has been stopped on a page including a plurality of operators that are identical or similar to each other with the teachings of Kim.  One would have been motivated to combine the predetermined operation state is a state in which page turning has been stopped on a page including a plurality of operators that are identical or similar to each other with the teachings of Kim in order to more accurately assess a user’s efficiency and effectiveness in using a software product to detect difficulty in use of the product to allow the product to be more effectively adapted to the user’s needs and abilities.

Claim 4. Kim, Glasgow and Gordon disclose the information processing apparatus according to Claim 3, and Kim further discloses the plurality of operators that are identical or similar to each other are at least one of (i) a plurality of operators that are given identical or similar images and (ii) a plurality of operators that are given identical , the controllable action can be a selectable icon or button (P. 0015), that is characterized by color (P. 0080) and a name, “Download”, and an image, down-pointing arrow (Fig. 4).  

Claim 6. Kim, Glasgow and Gordon disclose the information processing apparatus according to Claim 3, and Kim further discloses the at least one or more of the operators are the plurality of operators that are identical or similar to each other; and different pieces of relevant information are displayed on the plurality of operators that are identical or similar to each other, respectively, Controls can take the forms of buttons, tabs, scroll bars, text boxes, drop-down menus and the like (P. 0002), in window 500, the “Yes” and “No” icons or buttons are similar but display different pieces of relevant information; also, the checkbox 501 is similar to the “Yes” and “No” icons and specific information is displayed for the checkbox (P. 0060, Fig. 5) a GUI window having a graphical slider or download button migrates within the desktop environment (P. 0070) .   

Claim 7. Kim, Glasgow and Gordon disclose the information processing apparatus according to Claim 6, and Kim further discloses the plurality of operators that are identical or similar to each other are included in a page displayed to the user, a GUI .  

Claim(s) 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al. (US 2017/0003861 A1) in view of Glasgow (US 2016/0266740 A1) and Gordon et al. (US 2017/0344209 A1) and further in view of Perez de la Coba (US 2016/0078057 A1).

Claim 5. Kim, Glasgow and Gordon disclose the information processing apparatus according to Claim 4, but do not disclose attributes of the images are expressed by numerical values; in a case where it is determined as a result of comparison that two numerical values given to images are identical to each other, the images are regarded as being identical; and in a case where it is determined as a result of comparison that a difference between two numerical values given to images is within a predetermined range, the images are regarded as being similar, as disclosed in the claims.  However, in the same field of invention, Perez de la Coba discloses a content based image retrieval system which identifies identical and similar images (P. 0042) representing the image features using a vector with numeric values (P. 0048) an objective similarity function analysis can be carried out with n-dimensional metrics (P. 0050) carrying out an analysis and definition of the semantic similarity function (P. 0052) sorting the most similar results to a query image (P. 0093) maximizing the sort position of the similarity function for results identical to the query image (P. 0105) That is, identified images are sorted with those .  Therefore, considering the teachings of Kim, Glasgow, Gordon and Perez de la Coba, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to combine attributes of the images are expressed by numerical values; in a case where it is determined as a result of comparison that two numerical values given to images are identical to each other, the images are regarded as being identical; and in a case where it is determined as a result of comparison that a difference between two numerical values given to images is within a predetermined range, the images are regarded as being similar with the teachings of Kim, Glasgow and Gordon.  One would have been motivated to combine attributes of the images are expressed by numerical values; in a case where it is determined as a result of comparison that two numerical values given to images are identical to each other, the images are regarded as being identical; and in a case where it is determined as a result of comparison that a difference between two numerical values given to images is within a predetermined range, the images are regarded as being similar with the teachings of Kim, Glasgow and Gordon so that Kim will be able to more accurately identify the appropriate GUI controls to which to apply user cognitive analysis.

Claim(s) 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al. (US 2017/0003861 A1) and further in view of Gosieski, Jr et al. (US 2017/0249417 A1).

a user is able to add a widget to a user interface (P. 0119) determining the emotional state of a person (P. 0126).  Therefore, considering the teachings of Kim and Gorieski, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to combine the plurality of operators include an operator other than an operator that is prepared in advance with the teachings of Kim.  One would have been motivated to combine the plurality of operators include an operator other than an operator that is prepared in advance with the teachings of Kim in order to allow the user to have more flexibility by providing a user with a method of customizing the user interface with user selected operators, icons or controls.

Response to Arguments
Applicant's arguments filed 23 November 2020 have been fully considered but they are not persuasive. 
The applicant argues:

Claim 1 recites
in a case where the operation state is a predetermined operation state, the display displays an altered version of each of one or more of the plurality of operators displayed on the display that includes relevant information associated with each of the one or more of the plurality of operators.

The Office Action alleges that the corresponding features of claim 1 as originally filed are disclosed by Kim at Paragraphs 15, 49 and 51. Office Action p. 8.

As best understood by Applicant, the rejection relies on an interpretation where "on . . . the plurality of operators" means "about the plurality of operators." This is inconsistent with the present specification. But in order to expedite prosecution, claim 1 is amended to recite the above-quoted features.

Kim does not display anything "on" an operator that results in an altered version of the operator. Therefore Kim does not disclose the above-quoted features of claim 1.



Claim 13 recites in a case where the operation state is a predetermined operation state, the display means displays an altered version of each of one or more of the plurality of operators displayed on the display means that includes relevant information associated with each of the one or more of the plurality of operators.

Therefore claims 12 and 13 are patentable over Kim for reasons similar to claim 1. Applicant requests withdrawal of the rejection.

The examiner respectfully disagrees.  Kim discloses behavioral measures are reduced to a set of feature nodes and vectors over time to identify the emergence of a certain cognitive features over that period of time.  This means that vectors are created to represent a user’s cognitive features.  Furthermore, past interactions can be made available in a history of user activity stored in a database searchable by the system, wherein a default action of a control is modified based on past interactions, and a past cognitive state is inferred, wherein a current operation is streamlined based on past positive interactions and an inferred current cognitive state (of confidence).  This clearly that operations are predetermined at the time that the user’s present cognitive state is 
Regarding new Claim 14, Kim discloses the cognitive aware control can be modified by adding text or changing the font size if text or by changing the size or shape of the control, and if the tip with increased font is added to the control, then the original control remains, but the tip instruction text is added.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN M HEFFINGTON whose telephone number is (571)270-1696.  The examiner can normally be reached on 9:00 am to 5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Cesar B Paula can be reached on 571-272-4128.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 






/J.M.H/Examiner, Art Unit 2177                                                                                                                                                                                                        2/22/2021

/CESAR B PAULA/Supervisory Patent Examiner, Art Unit 2177